          Case: 2:20-cv-03843-MHW-KAJ Doc #: 10 Filed: 08/07/20 Page: 1 of 1 PAGEID #: 56
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 SouthernDistrict
                                             __________   Districtofof__________
                                                                       Ohio


         League of Women Voters of Ohio, et al.                )
                             Plaintiff                         )
                                v.                             )      Case No.     2:20-cv-03843-MHW-KAJ
                        Frank LaRose                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Frank LaRose, Ohio Secretary of State                                                              .


Date:          08/07/2020                                                                /s/ Julie M. Pfeiffer
                                                                                         Attorney’s signature


                                                                                     Julie M. Pfeiffer (0069762)
                                                                                     Printed name and bar number
                                                                                      Ohio Attorney General
                                                                                   Constitutional Offices Section
                                                                                   30 E. Broad Street, 16th Floor
                                                                                      Columbus, Ohio 43215
                                                                                               Address

                                                                             Julie.Pfeiffer@OhioAttorneyGeneral.gov
                                                                                            E-mail address

                                                                                          (614) 466-2872
                                                                                          Telephone number

                                                                                          (614) 728-7592
                                                                                             FAX number




                                                 &(57,),&$7(2)6(59,&(

 ,KHUHE\FHUWLI\WKDWRQ$XJXVW7WKHIRUHJRLQJZDVILOHGHOHFWURQLFDOO\1RWLFHRIWKLVILOLQJZLOOEHVHQWWRDOO
 SDUWLHVIRUZKRPFRXQVHOKDVHQWHUHGDQDSSHDUDQFHE\RSHUDWLRQRIWKH&RXUW¶VHOHFWURQLFILOLQJV\VWHP3DUWLHVPD\
 DFFHVVWKLVILOLQJWKURXJKWKH&RXUW¶VV\VWHP,IXUWKHUFHUWLI\WKDWDFRS\RIWKHIRUHJRLQJKDVEHHQVHUYHGE\HPDLORU
 IDFVLPLOHXSRQDOOSDUWLHVIRUZKRPFRXQVHOKDVQRW\HWHQWHUHGDQDSSHDUDQFHDQGXSRQDOOFRXQVHOZKRKDYHQRWHQWHUHG
 WKHLUDSSHDUDQFHYLDWKHHOHFWURQLFV\VWHP
                                                                                 V-XOLH03IHLIIHU
                                                                                 -XOLH03IHLIIHU 
                                                                                 $VVLVWDQW$WWRUQH\*HQHUDO
